                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KIFAYA DAWUD,                                     CASE NO. C17-1254-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    THE BOEING COMPANY,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Any motions in limine that may be filed in the case are due May 30, 2019.
18          DATED this 18th day of October 2018.
19                                                        William M. McCool
                                                          Clerk of Court
20

21                                                        s/Tomas Hernandez
                                                          Deputy Clerk
22

23

24

25

26


     MINUTE ORDER
     C17-1254-JCC
     PAGE - 1
